Judgment, Supreme Court, New York County (Arlene Silverman, J.), rendered June 12, 2001, convicting defendant, upon her plea of guilty, of criminal possession of a forged instrument in the second degree, and sentencing her, as a second felony offender, to a term of 2 to 4 years, unanimously affirmed.
Defendant’s challenge to the voluntariness of her guilty plea is unpreserved (People v Lopez, 71 NY2d 662), and we decline to review it in the interest of justice. Were we to review this claim, we would find that the plea was knowing, intelligent and voluntary. Since defendant was charged with multiple, separate acts, the court’s warning to defendant of her possible exposure to consecutive sentencing upon conviction after trial *195was informative and not coercive (see People v Pagan, 297 AD2d 582). The court did not threaten to impose any particular sentence, but instead expressly stated that defendant’s sentence would depend on her probation report and the facts adduced at trial. During the plea allocution itself, defendant unequivocally admitted her guilt, and defendant’s denials of guilt during earlier proceedings did not impair the voluntariness of her plea (see People v Negron, 222 AD2d 327, lv denied 88 NY2d 882).
The existing record establishes that defendant received meaningful representation (see People v Ford, 86 NY2d 397, 404). Concur — Buckley, J.P., Rubin, Friedman and Gonzalez, JJ.